Citation Nr: 1759362	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-37 274A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent from March 8, 2007, and greater than 50 percent from May 19, 2010, for generalized anxiety disorder.

2.  Entitlement to an initial disability rating greater than 0 percent from March 8, 2007, and greater than 10 percent from October 23, 2008, for residuals of traumatic brain injury (TBI).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision issued by the RO in Cleveland, Ohio.  Because the Veteran has relocated, the RO in Baltimore currently holds responsibility for the case.  The Board remanded for further evidentiary and procedural development in August 2014 and again in March 2016.  Such development having been completed the case is once again before the Board for further appellate review.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

We observe that in March 2016, the Board remanded claims for service connection for tinnitus, a low back disability, rheumatoid arthritis, a skin disability, a dental disability, insomnia; and increased ratings for an eye disability and a deviated septum; for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO did so in August 2016, providing notice to the Veteran of the time frame during which he could perfect a substantive appeal to the Board if he wished to do so.  He did not file an appeal; therefore these RO denials are now final.  




FINDINGS OF FACT

1.  Prior to November 2009, the Veteran's anxiety disorder was shown to involve no more than mild symptoms controlled by continuous medication.  

2.  Beginning in November 2009, the Veteran's anxiety disorder is shown to have been manifested by impairment with reduced reliability and productivity due to such symptoms as impaired affect, impaired short and long-term memory, difficulty adapting to stressful circumstances, and disturbances in motivation and mood.

3.  The Veteran has had no identified residuals of TBI throughout the appeal period.


CONCLUSIONS OF LAW

1.  Prior to November 2009, a disability rating greater than 10 percent for anxiety disorder was not warranted.  38 U.S.C. § 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2014).

2.  Effective November 1, 2009, the criteria for a 50 percent rating, but no higher, for anxiety disorder have been met.  38 U.S.C. § 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2014).

3.  A compensable disability rating prior to October 23, 2008, is not warranted for TBI.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2008).

4.  A disability rating greater than 10 percent subsequent to October 23, 2008, is not warranted for TBI.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generalized anxiety disorder

The VA has recently revised its regulations governing the evaluation of psychiatric disorders, to among other things, rely upon the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed. Reg. 14308 (March 19, 2015).  However, the newly-revised criteria apply only to applications that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  These new provisions do not apply to claims pending before the Board on or before August 4, 2014.  In this case, the Veteran's appeal was certified to the Board in 2013, so the prior regulations are applicable to this case. 

Under the governing regulatory rating criteria, anxiety is rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  [10 percent]

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Other symptoms, and the effect of those symptoms on the claimant's social and work situation, must also be considered.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Service connection for anxiety was granted effective in March 2007 based upon a January 2008 medical opinion linking the Veteran's anxiety to an automobile accident during service, as well as service treatment records reflecting multiple instances of anxiety.  He was given a GAF Score of 70.  The disability was described by the examiner and assessed by the RO as mild and a 10 percent disability rating was assigned at that time.  

His medical treatment records reflect complaints of life stresses and frustration dealing with them over the years.  They reflect he has been taking prescription medication for anxiety symptoms and receiving regular therapy throughout the time period at issue.  Also, thankfully, throughout the time period at issue, he has always denied suicidal and homicidal ideation, although in 2010, he reported a fleeting thought of suicide related to a moment of great pain.  

Effective May 19, 2010, the disability rating was increased to 50 percent, based upon evidence from a VA examination report showing an increase in anxiety symptoms.  Specifically, the VA examiner, who is a clinical psychologist, assigned a GAF Score of 55, along with current diagnoses of anxiety disorder, and history of concussion.  The examiner specified that there was no compelling evidence that emotional/behavioral signs and symptoms were associated with TBI.  

Various GAF scores have been assigned through the years, beginning with the score of 70 in March 2007.  Scores of 55 were assigned in 2009, 2011, and 2012.  Multiple scores of 60 were assigned in 2012, with a score of 65 in 2013.  In April 2014, a score of 60 was assigned, while a 65 was assigned in July 2014.  As set forth above, these higher scores represent some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  The GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).    

The report of an August 2014 VA examination reflects several pertinent conclusions by the examiner.  The examiner deemed that the Veteran's psychiatric symptoms were entirely attributable to his service-connected anxiety disorder, and that the symptoms caused occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms were identified as depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  

Upon review, the Board finds that the RO's analysis is generally sound.  We note one significant difference, however.  The RO assigned the 50 percent disability rating effective in May 2010 because the report of a VA examination reflected decreased functioning and increased anxiety at that point.  At that time, the examiner assigned a GAF Score of 55, and provided a rationale for this assignment.  Review of the Veteran's treatment records, however, reveals that the Veteran's treating physicians assigned a GAF of 55 in November 2009, approximately six months prior to the May 2010 VA examination.  The Board therefore concludes that the higher disability rating should be awarded effective in November 2009 to reflect that the increase in symptomatology was apparent prior to the VA examination.  

Other than this earlier effective date for the 50 percent disability rating, the Board concludes that the preponderance of the evidence is against the assignment of disability ratings greater than 10 percent from March 8, 2007, and greater than 50 percent from November 2009, for generalized anxiety disorder.  His medical treatment records prior to November 2009 do not indicate greater than mild impairment due to anxiety, so as to support a higher disability rating prior to November 2009.  He continued to take medication for anxiety and to have individual therapy.  He continued to complain of anxiety, sleep trouble, and mild memory loss.  Thus, the preponderance of the evidence is against the award of a disability rating greater than 10 percent prior to November 2009.  The January 2008 examiner's characterization of the Veteran's impairment as mild in nature is key to this determination, as well as his regular treatment records reflecting good compliance with his therapy and medication.  

The evidentiary support for a 50 percent disability rating, reflecting reduced reliability and productivity due to anxiety symptoms enters the record in the November 2009 lower GAF score, thus warranting the assignment of a higher disability rating at this point.  At no point in the appeal period does the evidence of record show that the Veteran's symptoms of anxiety caused greater impairment than is reflected by the 50 percent disability rating.  The evidence does not show impairment causing deficiencies in most areas, as would support a 70 percent rating.  Likewise, the preponderance of the evidence is against an award greater than 50 percent at any point during the appeal period.

TBI residuals

The Veteran sustained a concussion during the course of an inservice automobile accident during service.  Service connection for residuals of a concussion was granted in April 2008, with a noncompensable rating effective in March 2007.  In February 2011, the RO reviewed the rating in light of new rating criteria for traumatic brain injuries, and assigned a 10 percent rating under the new provisions, effective October 23, 2008.  

Under the version of DC 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. was rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, was rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma. Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008).

The report of an August 2007 neurocognitive evaluation reflects diagnoses of amnestic syndrome and mathematics disorder, based upon testing and clinical evaluation.  Various tests were administered, and were interpreted as showing, pertinently, memory functioning significantly lower than would be predicted based upon his overall intellectual functioning.  No serious problems with attention and concentration were identified upon testing, however. 

During the January 2008 initial VA examination, the Veteran reported that during the automobile accident in service, he had fractured his wrist and several teeth.  He had lost consciousness and had temporary amnesia, but he described these symptoms as resolved with no residuals.  Following examination, the examiner rendered a diagnosis of "history of multiple traumatic injuries secondary to motor vehicle accident in 1965."  

The criteria for evaluation of TBI were amended effective October 23, 2008.  The final rulemaking specified that the new, more favorable criteria cannot be applied prior to that date.  73 Fed. Reg. 54693 (Sept. 23, 2008).

Since October 23, 2008, the amended criteria recognize the validity and impact of the subjective criteria reported by the Veteran, and ratings in excess of a minimal 10 percent are allowable.  The current criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5):  A Veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.

In May 2010, the Veteran underwent a VA neurological examination.  Neurological testing was unremarkable, except for some distal vibratory loss in both lower extremities.  The examiner rendered a diagnosis of "cranial concussion with history of loss of consciousness and amnesia."  

The Veteran was again examined for purposes of compensation in August 2014.  At that time he described a left-sided headache since approximately 2012.  He had no complaints of memory impairment, attention, concentration, or impaired executive functions at that time.  The examiner concluded that the Veteran's neurological examination was normal, and that the Veteran did not have any residuals of a traumatic brain injury.

Most importantly, the report of an August 2014 VA examination reflects the examiner's assessment that the Veteran's neurological examination was entirely normal, and that the Veteran was not experiencing any residuals of traumatic brain injury.

Throughout the appeal period, the Veteran's VA treatment reports do not contain any complaints or treatment pertinent to TBI residuals.  

Upon careful review, the Board holds that the preponderance of the evidence is against a higher disability rating for TBI residuals at any point.  In other words, the evidence does not support a compensable rating under the older rating criteria prior to October 23, 2008.  Although the August 2007 neurocognitive evaluation identified some memory problems, the older regulatory criteria do not provide a compensable rating for this level of symptomatology. 

The evidence also does not support a disability rating greater than 10 percent subsequent to October 23, 2008.  With the exception of memory impairment and mathematics disorder which were attributed to the TBI by one psychologist, the medical evidence does not identify any specific residuals of TBI at any point throughout the appeal period.  With TBI, the history of the injury is particularly important, and the diagnoses assigned by the VA examiners reflect this history, which involved concussion and transient anemia.  The 10 percent rating assigned under the new criteria also recognizes this history.  However, no tangible residuals are identified.  Although the Veteran has continued to complain of short-term memory loss, this is one of the symptoms which VA has attributed to his service-connected anxiety disorder and was one part of the basis for the disability ratings discussed above.  There is simply no basis, under either set of rating criteria, for the award of a higher disability rating at any point during the appeal period.  The appeal must be denied.

Other considerations

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).











Continued on next page



ORDER

An initial disability rating greater than 10 percent for anxiety from March 8, 2007, is denied.

A 50 percent disability rating for anxiety is warranted effective November 1, 2009; a higher disability rating is denied.  

An initial compensable disability rating for residuals of TBI prior to October 23, 2008, is denied.

A disability rating greater than 10 percent for residuals of TBI from October 23, 2008 is denied.


REMAND

When the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserts that he is unemployable due to his service-connected disabilities.  

The Board notes that TDIU was denied by the RO in a December 2015 decision.  Because TDIU is considered part and parcel of the appeal as to his anxiety disorder, however, it must be reviewed by the Board at this time.  

In 2008, the Veteran reported during a VA examination that he was receiving Social Security Disability benefits.  The VA has a duty to consider the same evidence considered by the Social Security Administration in making any decision regarding entitlement to VA unemployability benefits.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  Therefore upon remand, these records should be obtained for review by VA adjudicators.  

As the appeal is being remanded, the Veteran's VA medical records should be updated for the file as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran after August 2016 by the VA Medical Center in Martinsburg, West Virginia,  and all related clinics, for inclusion in the file.

2.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record, performing any further indicated development, to include further examination or medical opinions.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


